DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05JAN2022 has been entered.
Response to Arguments
The Amendment filed 05JAN2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections and specification/drawing objections previously set forth in the Final Office Action mailed 12AUG2021.
Applicant's arguments filed 05JAN2022 have been fully considered.
Regarding the arguments (REMARKS P6 as filed), Applicant argues that DAO does not teach independently produced layers. The argument is persuasive. See also YAVORSKY teaching independently produced layers (par. [0026-0027,0030]).
Regarding the arguments (REMARKS P7 as filed), Applicant argues that DAO does not teach result effective variables. The argument is not persuasive. DAO teaches clearly a filter comprising porous three-dimensional non-woven polymer matrices (par. 
DAO is choosing a pore size to minimize the risk of clogging (par. [0075]) which is suitable for filtering biological fluids (par. [0006-0007]). Thus one having ordinary skill in the art would optimize through routine experimentation the number of layers and pore size of each graded layer to filter biological fluids without clogging the filter and would have had a reasonable expectation of success in doing so. It is noted that the Examiner’s reasons for optimization do not have to be the same as applicant’s reasons, only that the structure of the claims would have been obvious to one having ordinary skill in the art. The Applicant references In re Applied Materials, 692 F.3d 1289, 1295 (Fed. Cir. 2012), which concluded that the claims were obvious where there was no indication that 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 39-42 sets forth the limitation “(ix) from top to bottom, having […] 1 non-woven fiber layer having a nominal pore size of 8.” The units of the pore size are missing and therefore the claim scope is unclear.
Claim 5 sets forth the limitation “the non-woven fibers comprise polypropylene, [..] or nylon.”, which is an improper Markush claim. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h). 
Claim 10 line(s) 1 sets forth the limitation “said depth filter”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the claim scope is unclear, because it is unclear whether the bioreactor is required as part of the claimed invention or if it is the intended use of the depth filter. If the Applicant intended to positively claim the bioreactor, then the 
A depth filtration system comprising:
the depth filtration device of claim 1; and,
a bioreactor in fluid communication with said depth filtration device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAVORSKY (US 20040118765) in view of DAO (US 20040124146).
Regarding claim 1, YAVORSKY teaches a deep gradient-density filter device (title, Figs.) including a depth filtration device (par. [0008]) capable of clarification of biomolecules (abstract), comprising:
a graded (or stepped gradient filter, par. [0043]) porous depth filter media (Fig. 1), comprising an assembly of individually produced layers (par. [0030,0038]), wherein each layer in the graded porous depth filter media is in contact with at least one other layer (compact stacked filter; [0026,0030,0040]), selected from:
e.g. (ii), from top to bottom, having a non-woven fiber layer having a nominal pore size of e.g. 25 µm (Fig. 2 #21; par. [0050]), followed by a non-woven fiber layer having a nominal pore size of e.g. 1 µm (Fig. 2 #22; par. [0009]), followed by a layer of cellulose (loose fibrillated cellulose fiber material; abstract; Fig. 3 #30; par. [0050]), and a layer of diatomaceous earth (Fig. 4 #41).

a graded (par. [0055]) porous depth filter media consisting of e.g.
(vii) from top to bottom, having a plurality of non-woven fiber layers (abstract) each having a pore size of in the range of 500 microns to 5 microns (par. [0076]) of about 10 layers (par. [0068]).
DAO’s pore size range of 500 microns to 5 microns overlaps the instantly claimed range of 200 microns to 8 microns (for the embodiment of (vii), which also overlaps the embodiment of (ii) having a range of 25 microns to 5 microns) and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
It is obvious to optimize the number of layers and pore sizes as results effective variables that are dependent on the desired applications in filtering materials in the biotechnology field (par. [0068]). One having ordinary skill in the art would recognize pore size and the number of layers as a result effective variable that effects the filtration performance and tensile strength of the filter, which can be optimized to minimize the risk of clogging (par. [0075]) which is suitable for filtering biological fluids (par. [0006-0007]).

Regarding claim 2, YAVORSKY teaches the device has a total thickness of about half an inch (par. [0014]) or 1.27 cm, which anticipates the claimed range of 0.3 cm to about 3 cm.
Regarding claim 3, YAVORSKY’s depth filter has multiple graded layers (Fig. 1-4) and therefore is inherently anisotropic.
Regarding claim 4, YAVORSKY’s depth filter media comprises a composite of graded layers of non-woven fibers and diatomaceous earth (par. [0055,0060]).
Furthermore, the claims set forth a method and/or the material worked on (chemically flocculated feedstock) as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 5, YAVORSK teaches the non-woven fibers comprise e.g polypropylene (par. [0055]).
Regarding claims 6-9, YAVORSK’s filter is capable of filtering e.g. monoclonal antibodies (mAbs) and materials with the claimed fluid properties (abstract; par. [0080]).
Furthermore, the claims set forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 10, YAVORSK’s filter is capable of being in fluid communication with a bioreactor as the intended use of the filter (raw cellular culture suspensions or manipulated cells are bioreactors; abstract; par. [0012,0073]).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777